Title: To Benjamin Franklin from Robert Pigott, 21 September 1783
From: Pigott, Robert
To: Franklin, Benjamin


          
            Geneva 21 Septemr 1783—
          
          Mr Pigott presents his Respects to Dr. Franklyn & begs the favour to have forwarded the two inclosed Letters for America hoping He will excuse the liberty as not Knowing any other so certain conveyance.
         
          Addressed: A Son Excellence Dr: Franklyn / Ministre Plenipotentiaire des Etats / Unis d’Amerique / a / Paris
        